FILED
                             NOT FOR PUBLICATION                            MAY 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


VICTOR ALEXANDER LOPEZ-                          No. 14-72464
MARTINEZ, AKA Victor A. Lopez, AKA
Victor Alexander Lopez, AKA Lopez-               Agency No. A205-319-067
Hernandez, AKA Juan Jose Lopez-
Martinez, AKA Maynor Martinez-Ropalo,
                                                 MEMORANDUM*
               Petitioner,

 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

      Victor Alexander Lopez-Martinez, a native and citizen of Honduras,

petitions for review of the Board of Immigration Appeals’ order dismissing his


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
appeal from an immigration judge’s decision finding him removable and statutorily

ineligible for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252.

We review de novo questions of law. Coronado v. Holder, 759 F.3d 977, 982 (9th

Cir. 2014). We deny the petition for review.

      The agency correctly concluded that Lopez-Martinez was ineligible for

cancellation of removal based on his conviction for a crime of domestic violence

under 8 U.S.C. § 1227(a)(2)(E)(i), where the record established that he had been

convicted under California Penal Code § 273.5. See 8 U.S.C. § 1229b(b)(1)(C)

(specifying classes of criminal convictions that preclude a grant of cancellation of

removal); Carrillo v. Holder, 781 F.3d 1155, 1159 (9th Cir. 2015) (“[California

Penal Code] § 273.5 is categorically a crime of domestic violence within the

meaning of 8 U.S.C. § 1227(a)(2)(E)(i)”); 8 C.F.R. § 1003.41(d) (in addition to the

conviction documents enumerated in the regulation, “[a]ny other evidence that

reasonably indicates the existence of a criminal conviction may be admissible as

evidence thereof”). Lopez-Martinez’s contention that the conviction documents

admitted as evidence did not establish his relationship to the victim is without

merit because his conviction is categorically a crime of domestic violence. See

Carrillo, 781 F.3d at 1159.




                                          2                                    14-72464
      In light of our disposition, we do not reach Lopez-Martinez’s contention

regarding the burden of proof where the record of conviction is inconclusive.

      PETITION FOR REVIEW DENIED.




                                         3                                      14-72464